UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                         ___________________

                             No. 99-40322
                           Summary Calendar
                          __________________

                        RAYMOND PETER GODAIRE,

                                                 Plaintiff-Appellant,

                                versus

                            ADJETEY LOMO,

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                           (G-96-CV-475)
_________________________________________________________________

                          December 15, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Raymond Peter Godaire, (TDCJ # 613522), appeals the district

court’s dismissal, as frivolous, of his civil rights complaint. He

contends that the court erred by dismissing his complaint on the

basis that it would not ultimately be successful.

     We review the dismissal of an action as frivolous for abuse of

discretion.    Booker v. Koonce, 2 F.3d 114, 115 (5th Cir. 1993).   It

is inappropriate to dismiss a claim because its realistic chance of

ultimate success is slight; on the other hand, dismissal because

the claim has no realistic chance of success is proper. Id. at 114,

115-16 & n.9.      Although he maintains that the record was not

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
sufficiently   developed   to    permit    dismissing   the   complaint     as

frivolous, Godaire was allowed to develop his claims by providing

specific responses to the magistrate judge’s questionnaire.               See

Eason v. Thaler, 14 F.3d 8, 9-10 (5th Cir. 1994).

     For his claim to be successful, Godaire was required to

establish that Dr. Lomo was either personally involved in the

constitutional deprivation or that Dr. Lomo’s acts were causally

connected to the deprivation alleged.          See Woods v. Edwards, 51

F.3d 577, 583 (5th Cir. 1995).            Godaire failed to make such a

showing.   Accordingly,    the   district    court   did   not    abuse   its

discretion.

                                                                 AFFIRMED




                                  - 2 -